Name: Regulation (EU) NoÃ 1381/2013 of the European Parliament and of the Council of 17Ã December 2013 establishing a Rights, Equality and Citizenship Programme for the period 2014 to 2020 Text with EEA relevance
 Type: Regulation
 Subject Matter: international law;  rights and freedoms;  European construction
 Date Published: nan

 28.12.2013 EN Official Journal of the European Union L 354/62 REGULATION (EU) No 1381/2013 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 17 December 2013 establishing a Rights, Equality and Citizenship Programme for the period 2014 to 2020 (Text with EEA relevance) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Articles 19(2), 21(2), 114, 168, 169 and 197 thereof, Having regard to the proposal from the European Commission, After transmission of the draft legislative act to the national parliaments, Having regard to the opinion of the European Economic and Social Committee (1), Having regard to the opinion of the Committee of the Regions (2), Acting in accordance with the ordinary legislative procedure (3), Whereas: (1) The European Union is founded on the values of respect for human dignity, freedom, democracy, equality, the rule of law and respect for human rights and fundamental freedoms. Those values are common to the Member States in a society in which pluralism, non-discrimination, tolerance, justice, solidarity and equality between women and men prevail. Persons are entitled to enjoy in the Union the rights conferred on them by the Treaty on the Functioning of the European Union (TFEU) and the Treaty on European Union (TEU). Furthermore, the Charter of Fundamental Rights of the European Union (the "Charter"), which with the entry into force of the Treaty of Lisbon became legally binding across the Union, reflects the fundamental rights and freedoms to which persons are entitled in the Union. Those rights should be promoted and respected. The full enjoyment of those rights, as well as of the rights deriving from international conventions to which the Union has acceded, such as the United Nations Convention on the Rights of Persons with Disabilities, should be guaranteed and any obstacles should be dismantled. Furthermore, the enjoyment of those rights entails responsibilities and duties with regard to other persons, to the human community and to future generations. (2) In the Stockholm Programme (4) the European Council reaffirmed the priority of developing an area of freedom, security and justice and specified as a political priority the achievement of a Europe of rights. Financing was identified as one of the important tools for the successful implementation of the Stockholm Programme's political priorities. The ambitious goals set by the Treaties and by the Stockholm Programme should be attained inter alia by establishing, for the period 2014 to 2020, a flexible and effective Rights, Equality and Citizenship Programme (the "Programme") which should facilitate planning and implementation. The general and specific objectives of the Programme should be interpreted in line with the relevant strategic guidelines defined by the European Council. (3) The Commission Communication of 3 March 2010 on the Europe 2020 Strategy sets out a strategy for smart, sustainable and inclusive growth. Supporting and promoting the rights of persons within the Union, tackling discrimination and inequalities and promoting Union citizenship contribute to the promotion of the specific objectives and flagship initiatives of the Europe 2020 Strategy. (4) Non-discrimination is a fundamental principle of the Union. Article 19 TFEU provides for action to combat discrimination based on sex, racial or ethnic origin, religion or belief, disability, age or sexual orientation. Non-discrimination is also enshrined in Article 21 of the Charter, which should be applied within the limits of, and in accordance with, Article 51 of the Charter. The specific features of the diverse forms of discrimination should be accommodated and appropriate action should be developed in parallel to prevent and combat discrimination on one or more grounds. (5) The Programme should be implemented in a mutually reinforcing manner with other Union activities that have the same objectives, in particular with those referred to in the Commission Communication of 5 April 2011 entitled "An EU Framework for National Roma Integration Strategies up to 2020" (5) and in the Council conclusions of 19 May 2011 on an EU Framework for National Roma Integration Strategies up to 2020, which call on the Member States to address the social and economic exclusion of Roma by pursuing a mainstreaming approach in four key areas  education, employment, health and housing, as well as by ensuring that Roma are not discriminated against but accorded equal recognition of their fundamental rights, and to take measures to eliminate segregation where it exists, notably in the areas of education and housing. (6) Racism, xenophobia, homophobia and other forms of intolerance are direct violations of the principles of liberty, democracy, respect for human rights and fundamental freedoms and the rule of law, principles upon which the Union is founded and which are common to the Member States. Combating those phenomena is therefore a constant goal which requires coordinated action, including by the allocation of funding. Those phenomena include, among others, public incitement to violence or hatred directed against a group of persons or a member of such a group, as well as other offences when committed with racist, xenophobic or homophobic motivation. In that context, particular attention should also be devoted to preventing and combating all forms of violence, hatred, segregation and stigmatisation, as well as combating bullying, harassment and intolerant treatment, for example in public administration, the police, the judiciary, at school and in the workplace. (7) Equality between women and men is one of the Union's founding values. Unequal treatment between women and men violates fundamental rights. Moreover, the promotion of equality between women and men also contributes to achieving the objectives of the Europe 2020 Strategy. The objective of promoting equality between women and men should be implemented in a mutually reinforcing manner with other Union or Member States activities that have the same objective, in particular with those referred to in the European Pact for gender equality for the period 2011 to 2020. (8) Discrimination on the ground of sex includes, in line with the case-law of the Court of Justice of the European Union, discrimination arising from gender reassignment. In the implementation of the Programme, regard should also be had to developments in Union law and in the case-law of the Court of Justice of the European Union with regard to further gender related aspects, including gender identity. (9) The right to be treated with dignity in the workplace and society in general is an expression of the founding values of the Union and coordinated action is necessary to permit targeted activities in relation to the employment market. Therefore, actions in the area of gender equality and non-discrimination should include promoting equality between women and men and combating discrimination in the workplace and the employment market. (10) Violence against children, young people and women, as well as against other groups at risk, in all its forms, constitutes a violation of fundamental rights and a serious health scourge. Such violence is present throughout the Union and has serious repercussions on victims' physical and psychological health as well as on society as a whole. Strong political will and coordinated action based on the methods and results of the Daphne programmes (6) are necessary in order to address it and to protect victims. Taking action to combat violence against women contributes to the promotion of equality between women and men. As the Daphne funding has been a genuine success since its launch in 1997, both in terms of its popularity with stakeholders (public authorities, academic institutions and non-governmental organisations (NGOs)) and in terms of the effectiveness of the funded projects, it is essential that in the implementation of the Programme the name "Daphne" be maintained in relation to the specific objective that is aimed at preventing and combating violence against children, young people and women, so as to keep the Daphne programmes' profile as high as possible. (11) Article 3(3) TEU requires the Union to promote the protection of the rights of the child, while combating discrimination. Children are vulnerable, in particular in situations of poverty, social exclusion or disability or in other specific situations exposing them to risk, such as neglect, abduction and disappearance. Action should be taken to promote the rights of the child and to contribute to the protection of children from harm and violence, which pose a danger to their physical or mental health and constitute a breach of their rights to development, protection and dignity. (12) Personal data should continue to be protected effectively in a context of constant technological development and globalisation. The Union's legal framework for data protection should be applied effectively and consistently within the Union. To achieve this, the Union should be able to support the efforts of Member States to implement that legal framework, placing particular emphasis on ensuring that individuals can exercise their rights effectively. (13) Citizens should be more aware of their rights deriving from citizenship of the Union, namely their right to move and reside freely in the Union, their right to vote and stand as candidates in elections to the European Parliament and in municipal elections in their Member State of residence under the same conditions as nationals of that State, their right to petition the European Parliament in any of the Treaty languages, their right to submit citizens' initiatives and their right to lodge complaints with the European Ombudsman against institutional maladministration, and should be able to exercise those rights. Encouraging citizens to play a more active role in democracy at Union level will strengthen European civil society and foster the development of a European identity. Citizens should feel at ease about living, travelling, studying, working and volunteering in another Member State, and should feel able to place their trust in equal access, full enforceability and protection of their rights without any discrimination, no matter where in the Union they happen to be. (14) Individuals in their capacity as consumers or entrepreneurs in the internal market should be able to enforce their rights deriving from Union law in a cross-border context. (15) Pursuant to Articles 8 and 10 TFEU, the Programme in all its activities should support gender mainstreaming and the mainstreaming of non-discrimination objectives. Regular monitoring and evaluation should be carried out to assess the way in which gender equality and non-discrimination issues are addressed in the Programme's activities. (16) Experience of action at Union level has shown that achieving the objectives of the Programme in practice calls for a combination of instruments, including legal acts, policy initiatives and funding. Funding is an important tool complementing legislative measures. (17) In addition to being of real value to beneficiaries, actions funded under the Programme can generate evidence on which to base improved policy-making at national and at Union level. For example, the Daphne programmes have allowed for a real transfer of learning and good practices between all stakeholders involved, including Member States, in relation to preventing and combating violence against children, young people and women. (18) The Commission Communication of 29 June 2011 entitled 'A budget for Europe 2020' stresses the need for the rationalisation and simplification of Union funding. Especially in view of the current economic crisis, it is of the utmost importance that Union funds be structured and managed in the most diligent manner. Meaningful simplification and efficient management of funding can be achieved through a reduction in the number of programmes and through the rationalisation, simplification and harmonisation of funding rules and procedures. (19) In responding to the need for simplification, efficient management and easier access to funding, the Programme should continue and develop activities previously carried out on the basis of section 4 ('Antidiscrimination and diversity') and section 5 ('Gender equality') of the Progress programme established by Decision No 1672/2006/EC of the European Parliament and of the Council (7), the Fundamental rights and citizenship programme established by Council Decision 2007/252/EC (8) and the Daphne III programme. The mid-term evaluations of those programmes include recommendations aimed at improving the implementation of those programmes. The findings of those mid-term evaluations, as well as the findings of the respective ex-post evaluations, need to be taken into account in the implementation of the Programme. (20) Ensuring optimal use of the financial resources and improving the efficiency of spending should constitute guiding principles for achieving the objectives of the Programme. Adequate funding should be guaranteed to support the efforts to establish a Europe of rights. It is important to ensure that the Programme is implemented in the most effective and user-friendly manner possible, at the same time guaranteeing legal security and access to it for all participants. In order to facilitate access to funding for all potential beneficiaries, the application procedures and the financial management requirements should also be simplified and the administrative burdens removed. (21) The Commission Communication of 19 October 2010 entitled 'The EU Budget Review' and the Commission Communication of 29 June 2011 entitled 'A budget for Europe 2020' underline the importance of focusing funding on actions with clear European added value, i.e. where Union intervention can bring additional value compared to the action of Member States alone. Actions covered by this Regulation should contribute to the development of mutual trust between Member States, increasing cross-border cooperation and networking and achieving the correct, coherent and consistent application of Union law. Funding activities should also contribute to achieving effective and better knowledge of Union law and policies by all those concerned and should provide a sound analytical basis for the support and the development of Union law and policies, in so doing contributing to their enforcement and proper implementation. Union intervention allows for those actions to be pursued consistently across the Union and brings economies of scale. Moreover, the Union is in a better position than Member States to address cross-border situations and to provide a European platform for mutual learning. (22) In selecting actions for funding under the Programme, the Commission should assess the proposals against pre-identified criteria. Those criteria should include an assessment of the European added value of the proposed actions. National projects and small-scale projects can also have European added value. (23) Bodies and entities pursuing an aim of general European interest in the areas covered by the Programme should be regarded as key actors to the extent that they have proven, or can be expected to prove, to have a considerable effect on realising that aim, and should receive funding in accordance with the procedures and criteria set out in the annual work programmes adopted by the Commission pursuant to this Regulation. (24) Harmonised services of social value should be interpreted within the meaning of Article 2 of Commission Decision No 116/2007/EC (9). (25) Bodies and entities that have access to the Programme should include national, regional and local authorities. (26) This Regulation lays down a financial envelope for the entire duration of the Programme which is to constitute the prime reference amount, within the meaning of point 17 of the Interinstitutional Agreement of 2 December 2013 between the European Parliament, the Council and the Commission on budgetary discipline, on cooperation in budgetary matters and on sound financial management (10), for the European Parliament and the Council during the annual budgetary procedure. (27) In order to ensure that the Programme is sufficiently flexible to respond to changing needs and corresponding policy priorities throughout its duration, the power to adopt acts in accordance with Article 290 TFEU should be delegated to the Commission concerning modification of the percentages set out in the Annex to this Regulation for each group of specific objectives that would exceed those percentages by more than 5 percentage points. To assess the need for such a delegated act, those percentages should be calculated on the basis of the financial envelope of the Programme for its entire duration, and not on the basis of annual appropriations. It is of particular importance that the Commission carry out appropriate consultations during its preparatory work, including at expert level. The Commission, when preparing and drawing up delegated acts, should ensure a simultaneous, timely and appropriate transmission of relevant documents to the European Parliament and to the Council. (28) This Regulation should be implemented in full compliance with Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council (11) (the "Financial Regulation"). In particular with regard to the eligibility conditions of value added tax (VAT) paid by grant beneficiaries, the eligibility of VAT should not depend on the legal status of the beneficiaries for activities which can be carried out by private and public bodies and entities under the same legal conditions. Taking into account the specific nature of the objectives and activities covered by this Regulation, it should be made clear, in calls for proposals, that, for activities which can be carried out by both public and private bodies and entities, the non-deductible VAT incurred by public bodies and entities is to be eligible, in so far as it is paid in respect of the implementation of activities, such as training or awareness-raising, which cannot be considered as the exercise of public authority. This Regulation should also make use of the simplification tools introduced by the Financial Regulation. Moreover, the criteria for identifying actions to be supported should aim at allocating the available financial resources to actions generating the highest impact in relation to the policy objective pursued. (29) In order to ensure uniform conditions for the implementation of this Regulation, implementing powers should be conferred on the Commission in respect of the adoption of annual work programmes. Those powers should be exercised in accordance with Regulation (EU) No 182/2011 of the European Parliament and of the Council (12). (30) The annual work programmes adopted by the Commission pursuant to this Regulation should ensure appropriate distribution of funds between grants and public procurement contracts. The Programme should primarily allocate funds to grants, while maintaining sufficient funding levels for procurement. The minimum percentage of annual expenditure to be allocated to grants should be established in the annual work programmes and should be not less than 65 %. To facilitate project planning and co-financing by stakeholders, the Commission should establish a clear timetable for the calls for proposals, selection of projects and award decisions. (31) In order to ensure efficient allocation of funds from the general budget of the Union, consistency, complementarity and synergies should be sought between funding programmes supporting policy areas with close links to each other, in particular between the Programme and the Justice Programme established by Regulation (EU) No 1382/2013 of the European Parliament and of the Council (13), the Europe for Citizens Programme, the "Europe for Citizens" Programme, the European Union Programme for Employment and Social Innovation established by Regulation (EU) No 1296/2013 of the European Parliament and of the Council (14) and other programmes in the areas of employment and social affairs; home affairs; health and consumer protection; education, training, youth and sport; the information society; enlargement, in particular the Instrument for Pre-accession Assistance (IPA II) and the European Structural and Investment Funds, the common provisions of which are laid down in Regulation (EU) No 1303/2013 of the European Parliament and of the Council (15). (32) The Commission should ensure overall consistency, complementarity and synergies with the work of Union bodies, offices and agencies, such as the European Institute for Gender Equality and the Agency for Fundamental Rights, and should take stock of the work of other national and international actors in the areas covered by the Programme. (33) The financial interests of the Union should be protected through proportionate measures throughout the expenditure cycle, including the prevention, detection and investigation of irregularities, the recovery of funds lost, wrongly paid or incorrectly used and, where appropriate, the imposition of administrative and financial penalties in accordance with the Financial Regulation. (34) In order to implement the principle of sound financial management, this Regulation should provide for appropriate tools to assess its performance. To that end, it should define general and specific objectives. To measure the achievement of those specific objectives, a set of concrete and quantifiable indicators should be established which should remain valid for the whole duration of the Programme. The Commission should submit annually to the European Parliament and to the Council a monitoring report which should be based inter alia on the indicators set out in this Regulation and which should give information on the use of available funds. (35) In the implementation of the Programme, the Commission should take into account the objective of fair geographic distribution of funds, and should provide assistance in those Member States where the number of funded actions is relatively low. When implementing the Programme, the Commission should also take into account whether, according to internationally recognised indices/monitoring bodies, action needs to be taken in some Member States in order to ensure the effective achievement of the objectives of the Programme, and should support action from the Member States or civil society in those areas. (36) In accordance with point (l) of Article 180(1) of Commission Delegated Regulation (EU) No 1268/2012 (16) (the "Rules of Application"), the grant agreements should lay down provisions governing the visibility of the Union financial support, except in duly justified cases where public display is not possible or appropriate. (37) In accordance with Article 35(2) and (3) of the Financial Regulation and Article 21 of its Rules of Application, the Commission should make available, in an appropriate and timely manner, information concerning recipients and concerning the nature and purpose of the measures financed from the general budget of the Union. That information should be made available with due observance of the requirements of confidentiality and security, in particular the protection of personal data. (38) Since the objective of this Regulation, namely to contribute to the further development of an area where equality and the rights of persons, as enshrined in the TEU, the TFEU and the Charter and in international human rights conventions to which the Union has acceded, are promoted, protected and effectively implemented, cannot be sufficiently achieved by the Member States but can rather, by reason of its scale and effects, be better achieved at Union level, the Union may adopt measures, in accordance with the principle of subsidiarity as set out in Article 5 TEU. In accordance with the principle of proportionality, as set out in that Article, this Regulation does not go beyond what is necessary in order to achieve that objective. (39) In order to ensure the continuity of funding of activities previously carried out on the basis of sections 4 and 5 of Decision No 1672/2006/EC, Decision 2007/252/EC and Decision No 779/2007/EC, this Regulation should enter into force on the day following that of its publication, HAVE ADOPTED THIS REGULATION: Article 1 Establishment and duration of the Programme 1. This Regulation establishes a Rights, Equality and Citizenship Programme ('the Programme'). 2. The Programme shall cover the period from 1 January 2014 to 31 December 2020. Article 2 European added value 1. The Programme shall finance actions with European added value. To that end, the Commission shall ensure that the actions selected for funding are intended to produce results with European added value. 2. The European added value of actions, including that of small-scale and national actions, shall be assessed in the light of criteria such as their contribution to the consistent and coherent implementation of Union law, and to wide public awareness about the rights deriving from it, their potential to develop mutual trust among Member States and to improve cross-border cooperation, their transnational impact, their contribution to the elaboration and dissemination of best practices or their potential to contribute to the creation of minimum standards, practical tools and solutions that address cross-border or Union-wide challenges. Article 3 General objective The general objective of the Programme shall be to contribute, in accordance with Article 4, to the further development of an area where equality and the rights of persons as enshrined in the TEU, in the TFEU, in the Charter and in the international human rights conventions to which the Union has acceded, are promoted, protected and effectively implemented. Article 4 Specific objectives 1. To achieve the general objective set out in Article 3, the Programme shall have the following specific objectives: (a) to promote the effective implementation of the principle of non -discrimination on grounds of sex, racial or ethnic origin, religion or belief, disability, age or sexual orientation, and to respect the principle of non-discrimination on the grounds provided for in Article 21 of the Charter; (b) to prevent and combat racism, xenophobia, homophobia and other forms of intolerance; (c) to promote and protect the rights of persons with disabilities; (d) to promote equality between women and men and to advance gender mainstreaming; (e) to prevent and combat all forms of violence against children, young people and women, as well as violence against other groups at risk, in particular groups at risk of violence in close relationships, and to protect victims of such violence; (f) to promote and protect the rights of the child; (g) to contribute to ensuring the highest level of protection of privacy and personal data; (h) to promote and enhance the exercise of rights deriving from citizenship of the Union; (i) to enable individuals in their capacity as consumers or entrepreneurs in the internal market to enforce their rights deriving from Union law, having regard to the projects funded under the Consumer Programme. 2. The specific objectives of the Programme shall be pursued through, in particular: (a) enhancing awareness and knowledge of Union law and policies as well as of the rights, values and principles underpinning the Union; (b) supporting the effective, comprehensive and consistent implementation and application of Union law instruments and policies in the Member States and the monitoring and evaluation thereof; (c) promoting cross-border cooperation, improving mutual knowledge and enhancing mutual trust among all stakeholders; (d) improving knowledge and understanding of potential obstacles to the exercise of rights and principles guaranteed by the TEU, the TFEU, the Charter, international conventions to which the Union has acceded, and secondary Union legislation. Article 5 Types of actions 1. The Programme shall finance inter alia the following types of actions: (a) analytical activities, such as the collection of data and statistics; the development of common methodologies and, where appropriate, indicators or benchmarks; studies, researches, analyses and surveys; evaluations; the elaboration and publication of guides, reports and educational material; workshops, seminars, experts' meetings and conferences; (b) training activities, such as staff exchanges, workshops, seminars, train-the-trainer events and the development of online training tools or other training modules; (c) mutual learning, cooperation, awareness-raising and dissemination activities, such as the identification of, and exchanges concerning, good practices, innovative approaches and experiences; the organisation of peer reviews and mutual learning; the organisation of conferences, seminars, media campaigns, including in the online media, information campaigns, including institutional communication on the political priorities of the Union as far as they relate to the objectives of the Programme; the compilation and publication of materials to disseminate information about the Programme and its results; the development, operation and maintenance of systems and tools using information and communication technologies; (d) support for main actors whose activities contribute to the implementation of the objectives of the Programme, such as support for NGOs in the implementation of actions with European added value, support for key European actors, European-level networks and harmonised services of social value; support for Member States in the implementation of Union law and policies; and support for networking activities at European level among specialised bodies and entities as well as national, regional and local authorities and NGOs, including support by way of action grants or operating grants. 2. In order to ensure an inclusive perspective, beneficiaries shall encourage the participation of relevant target groups in actions financed by the Programme. Article 6 Participation 1. Access to the Programme shall be open to all bodies and entities legally established in: (a) Member States; (b) European Free Trade Association (EFTA) countries which are parties to the Agreement on the European Economic Area, in accordance with that Agreement; (c) candidate countries, potential candidates and countries acceding to the Union, in accordance with the general principles and the general terms and conditions laid down for the participation of those countries in the Union programmes established in the respective Framework Agreements and Association Council decisions, or similar agreements. 2. Bodies and entities which are profit-oriented shall have access to the Programme only in conjunction with non-profit or public organisations. 3. Bodies and entities legally established in third countries, other than those participating in the Programme in accordance with points (b) and (c) of paragraph 1, in particular countries where the European Neighbourhood Policy applies, may be associated to the actions of the Programme at their own cost, if this serves the purpose of those actions. 4. The Commission may cooperate with international organisations under the conditions laid down in the relevant annual work programme. Access to the Programme shall be open to international organisations active in the areas covered by the Programme in accordance with the Financial Regulation and the relevant annual work programme. Article 7 Budget 1. The financial envelope for the implementation of the Programme for the period 2014 to 2020 is set at EUR 439 473 000. 2. The financial allocation of the Programme may also cover expenses pertaining to preparatory, monitoring, control, audit and evaluation activities which are required for the management of the Programme and the assessment of the achievement of its objectives. The financial allocation may cover expenses relating to the necessary studies, meetings of experts, information and communication actions, including institutional communication of the political priorities of the Union, in so far as they are related to the general objectives of this Regulation, as well as expenses linked to information technology networks focusing on information processing and exchange; and other technical and administrative assistance needed in connection with the management of the Programme by the Commission. 3. The annual appropriations shall be authorised by the European Parliament and the Council within the limits of the multiannual financial framework established by Council Regulation (EU, Euratom) No 1311/2013 (17). 4. Within the financial envelope for the Programme, amounts shall be allocated to each group of specific objectives in accordance with the percentages set out in the Annex. 5. The Commission shall not depart from the allocated percentages of the financial envelope, as set out in the Annex, by more than 5 percentage points for each group of specific objectives. Should it prove necessary to exceed that limit, the Commission shall be empowered to adopt delegated acts in accordance with Article 8 to modify each of the figures in the Annex by more than 5 and up to 10 percentage points. Article 8 Exercise of the delegation 1. The power to adopt delegated acts is conferred on the Commission subject to the conditions laid down in this Article. 2. The power to adopt delegated acts referred to in Article 7(5) shall be conferred on the Commission for the duration of the Programme. 3. The delegation of power referred to in Article 7(5) may be revoked at any time by the European Parliament or by the Council. A decision to revoke shall put an end to the delegation of the power specified in that decision. It shall take effect the day following the publication of the decision in the Official Journal of the European Union or at a later date specified therein. It shall not affect the validity of any delegated acts already in force. 4. As soon as it adopts a delegated act, the Commission shall notify it simultaneously to the European Parliament and to the Council. 5. A delegated act adopted pursuant to Article 7(5) shall enter into force only if no objection has been expressed either by the European Parliament or the Council within a period of two months of notification of that act to the European Parliament and the Council or if, before the expiry of that period, the European Parliament and the Council have both informed the Commission that they will not object. That period shall be extended by two months at the initiative of the European Parliament or the Council. Article 9 Implementing measures 1. The Commission shall implement the Programme in accordance with the Financial Regulation. 2. In order to implement the Programme, the Commission shall adopt annual work programmes in the form of implementing acts. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 10(2). 3. Each annual work programme shall implement the objectives of the Programme by determining the following: (a) the actions to be undertaken, in accordance with the general and specific objectives set out in Article 3 and Article 4(1), including the indicative allocation of financial resources; (b) the essential eligibility, selection and award criteria to be used to select the proposals which are to receive financial contributions in accordance with Article 84 of the Financial Regulation and with Article 94 of its Rules of Application; (c) the minimum percentage of annual expenditure to be allocated to grants. 4. Appropriate and fair distribution of financial support between different areas covered by the specific objectives referred to in Article 4(1) shall be ensured, while taking into account the level of funding already allocated under the previous 2007-2013 programmes established by the Decisions referred to in Article 15. When deciding on the allocation of funds to those areas in the annual work programmes, the Commission shall take into consideration the need to maintain sufficient funding levels and shall ensure continuity of actions and predictability of funding in all areas covered by the specific objectives set out in Article 4(1). 5. Calls for proposals shall be published on an annual basis. Article 10 Committee procedure 1. The Commission shall be assisted by a committee. That committee shall be a committee within the meaning of Regulation (EU) No 182/2011. 2. Where reference is made to this paragraph, Article 5 of Regulation (EU) No 182/2011 shall apply. Article 11 Complementarity 1. The Commission, in cooperation with the Member States, shall ensure overall consistency and complementarity and synergies with other Union instruments including, inter alia, the Justice Programme, the "Europe for Citizens" Programme and the European Union Programme for Employment and Social Innovation, and with other programmes in the areas of employment and social affairs; home affairs, health and consumer protection; education, training, youth and sport; the information society; and enlargement, in particular the Instrument for Pre-accession Assistance (IPA II) and the European Structural and Investment Funds. 2. The Commission shall also ensure overall consistency, complementarity and synergies with the work of the Union bodies, offices and agencies operating in areas covered by the objectives of the Programme. 3. The Programme may share resources with other Union instruments, in particular the Justice Programme, in order to implement actions meeting the objectives of both programmes. An action for which funding has been awarded from the Programme may also give rise to the award of funding from the Justice Programme, provided that the funding does not cover the same cost items. Article 12 Protection of the financial interests of the Union 1. The Commission shall take appropriate measures ensuring that, when actions financed under the Programme are implemented, the financial interests of the Union are protected by the application of preventive measures against fraud, corruption and any other illegal activities, by effective checks and, if irregularities are detected, by the recovery of amounts wrongly paid and, where appropriate, by effective, proportionate and dissuasive administrative and financial penalties. 2. The Commission or its representatives and the Court of Auditors shall have the power of audit, both on the basis of documents and on the spot, over all grant beneficiaries, contractors and subcontractors who have received Union funds under the Programme. 3. The European Anti-Fraud Office (OLAF) may carry out investigations, including on-the-spot checks and inspections, in accordance with the provisions and procedures laid down in Regulation (EU, Euratom) No 883/2013 of the European Parliament and of the Council (18) and in Council Regulation (Euratom, EC) No 2185/96 (19) with a view to establishing whether fraud, corruption or any other illegal activity has occurred affecting the financial interests of the Union in connection with a grant agreement or grant decision or a contract funded under the Programme. 4. Without prejudice to paragraphs 1, 2 and 3, cooperation agreements with third countries and with international organisations, grant agreements, grant decisions and contracts, resulting from the implementation of the Programme shall contain provisions expressly empowering the Commission, the Court of Auditors and OLAF to conduct the audits and investigations referred to in those paragraphs, in accordance with their respective competences. Article 13 Monitoring and evaluation 1. The Commission shall monitor the Programme annually in order to follow the implementation of actions carried out under it and the achievement of the specific objectives set out in Article 4. The monitoring shall also provide a means of assessing the way in which gender equality, non-discrimination and child protection issues have been addressed across the Programme's actions. 2. The Commission shall provide the European Parliament and the Council with: (a) an annual monitoring report based on the indicators set out in Article 14(2) and on the use of the available funds; (b) an interim evaluation report by 30 June 2018; (c) an ex-post evaluation report by 31 December 2021. 3. The interim evaluation report shall assess the achievement of the Programme's objectives, the efficiency of the use of resources and the Programme's European added value with a view to determining whether funding in areas covered by the Programme should be renewed, modified or suspended after 2020. It shall also address the scope for any simplification of the Programme, its internal and external coherence, and the continued relevance of all objectives and actions. It shall take into account the results of the ex-post evaluations of the previous 2007-2013 programmes established by the Decisions referred to in Article 15. 4. The ex-post evaluation report shall assess the long-term impact of the Programme and the sustainability of the effects of the Programme, with a view to informing a decision on a subsequent programme. Article 14 Indicators 1. In accordance with Article 13, the indicators set out in paragraph 2 of this Article shall serve as a basis for monitoring and evaluating the extent to which each of the Programme's specific objectives set out in Article 4 has been achieved through the actions provided for in Article 5. They shall be measured against pre-defined baselines reflecting the situation before implementation. Where relevant, indicators shall be broken down by, inter alia, sex, age and disability. 2. The indicators referred to in paragraph 1 shall include, inter alia, the following: (a) the number and percentage of persons in a target group reached by the awareness-raising activities funded by the Programme; (b) the number of stakeholders participating in, inter alia, training activities, exchanges, study visits, workshops and seminars funded by the Programme; (c) the improvement in the level of knowledge of Union law and policies and, where applicable, of rights, values and principles underpinning the Union, in the groups participating in activities funded by the Programme compared to with the entire target group; (d) the number of cases, activities and outputs of cross-border cooperation; (e) participants' assessment of the activities in which they participated and of their (expected) sustainability; (f) the geographical coverage of the activities funded by the Programme; (g) the number of applications and grants related to each specific objective; (h) the level of funding requested by applicants and granted in relation to each specific objective. 3. In addition to the indicators set out in paragraph 2, the interim and ex-post evaluation reports of the Programme shall assess, inter alia: (a) the European added value of the Programme, including an evaluation of the Programme's activities in the light of similar initiatives which have been developed at national or European level without support from Union funding and their (expected) results; and the advantages and/or disadvantages of Union funding compared to national funding for the type of activity in question; (b) the level of funding in relation to the outcomes achieved (efficiency); (c) the possible administrative, organisational and/or structural obstacles to the smoother, more effective and efficient implementation of the Programme (scope for simplification). Article 15 Transitional measures Actions initiated on the basis of section 4 ("Antidiscrimination and diversity") and section 5 ("Gender equality") of Decision No 1672/2006/EC, Decision 2007/252/EC or Decision No 779/2007/EC shall continue to be governed by the provisions of those Decisions until their completion. In respect of those actions, reference to the committees provided for in Article 13 of Decision No 1672/2006/EC, in Article 10 of Decision 2007/252/EC and in Article 10 of Decision No 779/2007/EC shall be interpreted as references to the committee provided for in Article 10(1) of this Regulation. Article 16 Entry into force This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 December 2013. For the European Parliament The President M. SCHULZ For the Council The President L. LINKEVIÃ IUS (1) OJ C 191, 29.6.2012, p. 108. (2) OJ C 277, 13.9.2012, p. 43. (3) Position of the European Parliament of 11 December 2013 (not yet published in the Official Journal) and decision of the Council of 16 December 2013. (4) OJ C 115, 4.5.2010, p. 1. (5) OJ C 258, 2.9.2011, p. 6. (6) Decision No 293/2000/EC of the European Parliament and of the Council of 24 January 2000 adopting a programme of Community action (Daphne programme) (2000 to 2003) on preventive measures to fight violence against children, young persons and women (OJ L 34, 9.2.2000, p. 1); Decision No 803/2004/EC of the European Parliament and of the Council of 21 April 2004 adopting a programme of Community action (2004 to 2008) to prevent and combat violence against children, young people and women and to protect victims and groups at risk (Daphne II programme) (OJ L 143, 30.4.2004, p. 1); Decision No 779/2007/EC of the European Parliament and of the Council of 20 June 2007 establishing for the period 2007-2013 a specific programme to prevent and combat violence against children, young people and women and to protect victims and groups at risk (Daphne III programme) as part of the General Programme Fundamental Rights and Justice (OJ L 173, 3.7.2007, p. 19). (7) Decision No 1672/2006/EC of the European Parliament and of the Council of 24 October 2006 establishing a Community Programme for Employment and Social Solidarity  Progress (OJ L 315, 15.11.2006, p. 1). (8) Council Decision 2007/252/EC of 19 April 2007 establishing for the period 2007-2013 the specific programme 'Fundamental rights and citizenship' as part of the General programme 'Fundamental Rights and Justice' (OJ L 110, 27.4.2007, p. 33). (9) Commission Decision No 116/2007/EC of 15 February 2007 on reserving the national numbering range beginning with '116' for harmonised numbers for harmonised services of social value (OJ L 49, 17.2.2007, p. 30). (10) OJ C 373, 20.12.2013, p. 1. (11) Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council of 25 October 2012 on the financial rules applicable to the general budget of the Union and repealing Council Regulation (EC, Euratom) No 1605/2002 (OJ L 298, 26.10.2012, p. 1). (12) Regulation (EU) No 182/2011 of the European Parliament and of the Council of 16 February 2011 laying down the rules and general principles concerning mechanisms for control by Member States of the Commission's exercise of implementing powers (OJ L 55, 28.2.2011, p. 13). (13) Regulation (EU) No 1382/2013 of the European Parliament and of the Council of 17 December 2013 establishing a Justice Programme for the period 2014 to 2020 (see page 73 of this Official Journal). (14) Regulation (EU) No 1296/2013 of the European Parliament and of the Council of 11 December 2013 on a European Union Programme for Employment and Social Innovation ("EaSI") and amending Decision No 283/2010/EU establishing a European Progress Microfinance Facility for employment and social inclusion (OJ L 347, 20.12.2013, p. 238). (15) Regulation (EU) No 1303/2013 of the European Parliament and of the Council of 17 December 2013 laying down common provisions on the European Regional Development Fund, the European Social Fund, the Cohesion Fund, the European Agricultural Fund for Rural Development and the European Maritime and Fisheries Fund and laying down general provisions on the European Regional Development Fund, the European Social Fund, the Cohesion Fund and the European Maritime and Fisheries Fund and repealing Council Regulation (EC) No 1083/2006 (OJ L 347, 20.12.2013, p. 320). (16) Commission Delegated Regulation (EU) No 1268/2012 of 29 October 2012 on the rules of application of Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council on the financial rules applicable to the general budget of the Union (OJ L 362, 31.12.2012, p. 1). (17) Council Regulation (EU, Euratom) No 1311/2013 of 2 December 2013 laying down the multiannual financial framework for the years 2014-2020 (OJ L 347, 20.12.2013, p. 884). (18) Regulation (EU, Euratom) No 883/2013 of the European Parliament and of the Council of 11 September 2013 concerning investigations conducted by the European Anti-Fraud Office (OLAF) and repealing Regulation (EC) No 1073/1999 of the European Parliament and of the Council and Council Regulation (Euratom) No 1074/1999 (OJ L 248, 18.9.2013, p. 1). (19) Council Regulation (Euratom, EC) No 2185/96 of 11 November 1996 concerning on-the-spot checks and inspections carried out by the Commission in order to protect the European Communities' financial interests against fraud and other irregularities (OJ L 292, 15.11.1996, p. 2). ANNEX ALLOCATION OF FUNDS Within the financial envelope for the Programme, amounts shall be allocated as follows to the groups of specific objectives set out in Article 4(1): Group of specific objectives Share of the financial envelope (in %) Group 1 57 %  to promote the effective implementation of the principle of non-discrimination on grounds of sex, racial or ethnic origin, religion or belief, disability, age or sexual orientation, and to respect the principle of non-discrimination on the grounds provided for in Article 21 of the Charter;  to prevent and combat racism, xenophobia, homophobia and other forms of intolerance;  to promote and protect the rights of persons with disabilities;  to promote equality between women and men and to advance gender mainstreaming; Group 2 43 %  to prevent and combat all forms of violence against children, young people and women, as well as violence against other groups at risk, in particular groups at risk of violence in close relationships, and to protect victims of such violence;  to promote and protect the rights of the child;  to contribute to ensuring the highest level of protection of privacy and personal data;  to promote and enhance the exercise of rights deriving from citizenship of the Union;  to enable individuals in their capacity as consumers or entrepreneurs in the internal market to enforce their rights deriving from Union law, having regard to the projects funded under the Consumer Programme.